Sprouse, Justice,
dissenting:
I respectfully dissent from that part of the majority decision holding that the uninsured motorist provision of the policy covered the Honda motorcycle by operation of law, even though the motorcycle was not included in the policy and no part of the premium had been paid for its coverage. The insurance policy specifically excluded owned but not insured vehicles. The majority opinion held this exclusionary clause to be in conflict with the applicable West Virginia insurance statute. That statute provides in part that such an insurance policy must provide uninsured motorist coverage to each insured “while in a motor vehicle or otherwise.” The term “motor vehicle” refers to an insured motor vehicle. Therefore, the holding that a policyholder’s non-listed vehicle is covered must be derived from the phrase “or otherwise”.
There is nothing in the language of the statute as a whole or in any part of it that indicates a legislative intent to express such a specific public policy with that casual phraseology. It is more logical to interpret “or otherwise” as applying to locale rather than a language determining vehicle coverage. The interpretation placed on this phrase by the majority allows an insured to pay premiums for the uninsured motorist protection of one vehicle, yet receive free coverage for any other vehicle which he owns. This bonus is bestowed despite a specific contract between the parties to the contrary. See Nationwide Mutual Insurance Company v. Akers, 340 F.2d 150 (4th Cir.), wherein the Fourth Circuit Court of Appeals applied this reasoning in a similar factual situation.
I am authorized to state that Justice Berry joins in this dissenting opinion.